 In the Matter of KAISER-FRAZER CORPORATION,E^Iri oYERandPATTERNMAKERS LEAGUE OF NORTH AMEIUCA, AFL, PETITIONERCase No. 7-R-2420.Decided March 31, 1947Mr. Harry F. Morton,of Oakland, Calif., andMessrs. J. 0. Murray-and E.C. Munson,of Willow Run, Mich., for the Employer.Mr. George Q. Lynch,of Washington, D. C., andMr. Ernest J. Ross,,of Detroit, Mich., for the Petitioner.Mr. Ernest Goodman,of Detroit, Mich., for the Intervenor.Mr. Gerald P. Leicht,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, on October' 18, 1946, before Robert J. Wiener, hearing-officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor Relations-Board makes the following:FINDINGS OP FACTI.THE BUSINESSOF THE EMPLOYERKaiser-Frazer Corporation is a Nevada corporation,with its princi-pal office and place of business at Willow Run,Michigan,hereinaftercalled the Willow Run plant, where it is engaged in the manufacture,of automobiles.During the first 6 months of 1946, the Employerpurchased raw materials valued in excess of $1,000,000, approximately60 percent of which was shipped to the Employer's Willow Run plantfrom points outside the State of Michigan.During the same period,the Employer sold in excess of $1,000,000 worth of finished products,.of which approximately 60 percent was shipped to points outside the-State of Michigan.The Employer admits and we find that it is engaged in commerce.within the meaning of the National Labor Relations Act.73 N L R. B, No 16.109. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, herein called the Intervenor, is alabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in an appropriate unit.The Employer and the Intervenor contend that their contract is.abar to a present determination of representatives.This contractwas executed on January 28, 1946, effective as of January 9. 1916,.and provided that it would continue in opei ation for a period of 1year from this latter date.The contract further provided that it wasto "remain in effect" in the absence of notice by either party of a desireto "change, modify, or terminate," given thirty (30) clays before the-expiration date.Since the petition in this case was filed before the,effective date of the automatic renewal clause of the contract, and theanniversary date of the contract has now passed, we find, contraryto the contention of the Employer and the Intervenor, that their con-tract is not a bar to a current determination of representatives.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESA. The contelitions of the partiesThe Petitioner seeks a unit composed of all pattern makers andmodel makers employed by the Employer at its Willow Run'plant, in-cluding working foremen,2 but excluding office and clerical employeesand supervisory employees.The Employer and the Intervenor con-tend that their contract and the contract hereinafter noted, whichwas entered into between Graham-Paige Motors Corporation, hereincalled Graham-Paige, both of which covered production and main-tenance employees, established a history of collective bargaining ona plant-wide basis.They further contend that the existing practiceof collective bargaining on a production and maintenance basis in the'CfMatterof The Canton Drop Forging& Mfg.Co., 71 N.L. R. B. 923 ;Matter of E. I.du Pont de Nemours & Co,Inc (Spruance Plant),72 N L. R B. 361.2The Employeremploys no employees classified as working foremen. KAISER-FRAZER CORPORATION111automobile industry in the Detroit area, also precludes the establish-ment of a separate unit of pattern makers."B. The history of collective bargainingIt appears that the Employer succeeded to the automobile manu-faCtiving business carried on by Graham-Paige prior to the recentwar.The Graham-Paige plant was located in Detroit and during thewar it ceased manufacturing automobiles and there engaged in theproduction of ordnance materiel.The Intervenor represented theemployees of Graham-Paige during the war and a contract betweenthe Intervenor and Graham-Paige "was in effect and negotiated dur-ing 1945."One of the Intervenor's witnesses testified that the Em-ployer made a "commitment" to the Intervenor that this contractwould be "taken to the Willow Run plant and that it would cover theemployees."Counsel for the Employer also testified that "we gener-ally considered the contract [between the Employer and the Inter-venor] was to be a renewal and continuation of the contract [betweenGraham-Paige and the Intervenor]."From November 1945 to Janu-ary 28, 1946, the (late of the execution of the Intervenor's first contractwith the Employer, employees who desired to transfer from the Gra-ham-Paige plant to the Employer's Willow Run plant, were permit-ted to do so, retaining all seniority rights. It is undisputed, how-ever, that no pattern makers were employed by Graham-Paige duringthe «ar.Apparently, no pattern makers were required by Graham-Paige before the war, except during model changes, at which timesuch services were performed at the Graham-Paige plant by employ-ees of an outside concern.After a period of negotiations of several weeks, the January 28,1946, contract, above described, was executed.All production andmaintenance employees of the Employer were covered by said con-tract.Among the exclusions named therein were "engineering" em-ployees.Counsel for the Employer testified that it was "intended"thatonly"professional engineers," as contrasted with "any manualworkers," should be excluded from the coverage of the contract. Itappears, however, that the local management representatives did notso interpret the contract, and that as' late as April 11, 1946, "experi-mental engineers," one of the terms used by the Employer to describepattern makers, were considered as "engineering" employees and there-fore excluded from the coverage of the contract.The contract con-tains, among others, union security and dues check-off provisions.Therecord indicates that as wages were negotiated for different classifica-8 As hereinafter. noted,the employees sought by the Petitioner have been variously referredto by the Employer as "experimental engineers," "technical engineers,"and "experimentaldie model makers."It is clear, however,that these classifications refer to"pattern makers,"which team,for the purposes of convenience,will be adopted herein.739926-47-vol. 73-9 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of employees, the dues check-off provision became operative.During June and July 1946, the Intervenor and the Employer coin-pleted their wage negotiations and the schedule of wages dated July12, 1946, includes rates for "experimental die model maker," anotherdescriptive term for pattern makers.The rate set for these employ-ees was to take effect on August 15, 1946, at which time their dues werealso to have been checked off.4The record reveals that the pattern makers never joined the In-tervenor but that a majority of them did join the Petitioner.As earlyas February 1946, a committee of pattern makers selected from thisgroup processed a grievance, relating to wages, directly with the Em-ployer.It also appears that on July 6, 1946, an executive of the Em-ployer called a meeting of the pattern makers and advised them thatthey had been changed from a salary basis to an hourly wage rate.The pattern makers refused to accept such a change, stressing the factthat they had not been consulted about the matter and that it wouldmean a substantial loss of earnings to them.On the same day theywere also advised that they came "under the jurisdiction of the CIO"and that such a change could be made under "the CIO contract."Thepattern makers thereupon advised the Employer's representative thatthey were members of the Pattern Makers League of North America,AFL, that they were never included in the Intervenor's contract, andthat they had a right to have their "own union" represent them.Upon their threat that "they were going to go home," the change inmanner of payment was withheld pending further negotiations.At asubsequent meeting the pattern makers agreed to accept the changeto an hourly wage rate, in consideration of a substantial wage increase,which had in the meantime been offered to them by the Employer.Thereafter, on or about August 5, 1946, all pattern makers weregiven written notice by the Employer that, effective Augu'st' 15, 1946,they were being transferred from a salary basis to an hourly wagerate; that their new classification was "experimental die model maker";and that they were being given the agreed wage increase. On August21, 1946, the Petitioner; as representative of the pattern makers, noti-fied the Employer that if any dues were checked off for pattern makers"for the purpose of forced membership in another union" action wouldbe "instituted at law to recover such money."As a result of suchnotice, no dues were checked off for pattern makers thereafter; nor hadany dues ever been checked off prior thereto. It is also undisputed thatnone of thepattern makers ever joined the Intervenor 'or were solicitedto join.It appears, therefore, that, at Graham-Paige no pattern makers werebargainedfor by the Intervenor.And it is not clear that the patternAs hereinafter noted,dues for these employees have never been checked off under thecontract. KAISER-FRAZER CORPORATION113makers were covered by the contract between the Employer and theIntervenor.Moreover,the history of collective bargaining on a plant-wide basis,from the time that the record affirmatively establishes thatpattern makers were employed,has been of short duration.C. The unit sought by the PetitionerThe pattern makers work exclusively in the pattern shop of theEmployer, which is a part of the experimental department.This shopis located in a separate room and is supervised by a separate foreman.It appears that the services performed by the pattern makers are thoseconventionally performed by such employees in other automobileplants and other pattern making shops in the Detroit area. The pat-tern makers make models and Patterns.They are highly skilled,requiring a 5-year apprenticeship at least. They are the highest hourlypaid employees of the Employer. It would appear therefore that theunit sought by the Petitioner constitutes a true and well identifiedcraft.The special training and craft status of the pattern makershave often been recognized by this Board.5 Furthermore, the organ-izationwhich is here currently seeking to represent them is anorganization which supplies most of the labor market with patternmakers and renders special services to pattern makers and to themonly.6Although it is undisputed that pattern makers have been in-cluded in production and maintenance units in the automobile industryin the Detroit area, it should be noted that they have also been giventhe opportunity by the Board to vote for separate representation inthe same industry and area.'D. ConclusionsAlthough it is true that the pattern makers could be' bargained foras part of a plant-wide unit, it is equally true that they could be repre-sented in a separate unit of their own.The factors pointing to thelatter conclusion are as follows:1.The pattern makers constitute a well-defined and true craft.2.Similar groups in the automobile industry in the Detroit areahave been given the opportunity in elections directed by this Boardto vote on the question as to whether or -not they desired separaterepresentation.6E.g.Matterof Westinghouse Electric Corporation(East SpringfieldWorks), 69 N. L.R B 215SeeMatter of GeneralElectric Company(LynnRiver Works and Everett Plant),58N. L R B. 57°SeeMatter of GeneralMotors Corporation,20 N. L.R. B. 950,Matterof Ford MotorCompany,30 N L R B 985 See alsoMatter of GeneralMotorsCorporation,Delco Prod-ucts Division,23 N. L. R B. 1014;Matterof GeneralMotors Corporation, Buick MotorDivision.36 N. L.R. B. 893. 114DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The employees in the unit sought by the Petitioner have neverhad an opportunity to demonstrate at a Board-conducted electionwhether or not they desire separate representation.4.No pattern makers were bargained for by the Intervenor atGraham-Paige and their coverage in the contract between the Em-ployer and the Intervenor is questionable.Furthermore, the historyof collective bargaining on a plant-wide basis, during the time patternmakers were'employed at the Employer's Willow Run plant, has beenof short duration.On the entire record, we are of the opinion that the pattern makersshould now be given the opportunity to indicate whether they desire tobe represented in a craft unit or in a plant-wide unit.8Accordingly, we shall direct that an election be held among all pat-tern makers and model makers employed at the Employer's WillowRun, Michigan, plant, excluding office and clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.At this time we shall make no determination of the appropriateunit.Such determination will depend, in part, upon the results of theelection.If the pattern makers and model makers select the Peti-tioner as their bargaining representative, they will be taken to haveindicated a desire to be established as a separate bargaining unit; ifthey select the Intervenor, however, they will be taken to have indi-cated a desire to be part of the existing production and maintenanceunit represented by the Intervenor.DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Kaiser-Frazer Corporation,Willow Run, Michigan, an. election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting group described in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid, not work during said pay-roll period because they were ill or on8 SeeMatter of International Minerals & Chemical Corporation (PotashDivision), 71N L R. B 878OAny participant in the election herein may, upon its prompt request to, and apps ovalthereof by, the Regional Director, have its name removed from the ballot KAISER-FRAZER CORPORATION115vacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby Pattern Makers League of North America, AFL, or by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO, for the purposes of collective bargaining,or by neither.CHAIRMANHERZOGtook no part in the consideration of the aboveDecision and Direction of Election.